       Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 1 of 78

                    IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MARYLAND

                                 Baltimore Division

Heaven White, et al.,

    Plaintiffs,

  v.                                       Civil Action No. 1:19-cv-01442-CCB

The City of Annapolis by and through the
City Council, et al.,

    Defendants.




                                CONSENT DECREE
       Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 2 of 78

                                  Table of Contents

I.     BACKGROUND…………………………………………………………………………1

II.    JURISDICTION, PURPOSE, AND SCOPE OF ORDER……………………….……2

III.   DEFINITIONS…………………………………………………………………...………3

IV.    GENERAL NONDISCRIMINATION PROVISIONS……………………...…………7

V.     SPECIFIC PROVISIONS……………………………………………………………….8

       Fair Housing Education and Training ………...……………………………………….8

       Inspections of the HACA Properties………………..…………………………………..9

       Repairs of HACA Properties and Relocation of HACA Tenants……………………..9

       Modification of City Policies to Facilitate an Expedited Redevelopment of the
       HACA Properties……………………………………………………………………….11

       Creation of Hard Units ……….………………………………………………………..13

       Use of Voucher-Based Housing Opportunities………………………….……………16

       Reasonable Accommodation Policy and Procedures…………………………………16

       Future Redevelopment Requirements for HACA Properties……………..…………20

       Record-Keeping and Reporting Requirements…………….…………………………22

       Remedies for Non-Compliance……………………………….…………..……………24

       Monetary Relief and Attorneys’ Fees and Costs……….……………..………………25

       Mutual Release and Modification of Decree…………….………………..…………..25

       Miscellaneous Terms………………………..…………….………………..…………..26

Signature Pages

Attachment 1: Reasonable Accommodation Policies and Procedures

Attachment 2: LTA Criteria

Attachment 3: Certification
        Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 3 of 78

   I.      BACKGROUND

        The Plaintiffs, past and present tenants of public housing, initiated this action on May 16,

2019, to enforce the provisions of the Equal Protection Clause, Fair Housing Act as amended in

1988, 42 U.S.C. § 3601, et seq. (the “Act”); Title VI of the Civil Rights Act of 1964, 42 U.S.C. §§

1982, 1983, 1985, 1986 and 2000d; Section 504 of the Rehabilitation Act of 1973, 29 U.S.C. §

794 (“Section 504”); the Americans with Disabilities Act as applicable, 42 U.S.C. §§ 12101 et

seq. (“ADA”) as well as state law claims. The Complaint as amended, alleges policies and

practices by the City of Annapolis (“City”) and the Housing Authority of the City of Annapolis

(“HACA”) relating to the licensing and inspection of rental properties including public housing,

all of which is owned and operated by HACA, that had the effect of discriminating against the

African American and disabled tenants of public housing. As a result of these actions the Plaintiffs

allege, they have suffered hardships and injury, and they and other tenants of HACA will in the

future suffer injury without changes to the current practices.

        Plaintiffs allege that HACA as it exists today has been severely hampered by prior

management missteps and missed opportunities so that its properties are in dire need of renovation

and maintenance to ensure the health and safety of its tenants going forward. Plaintiffs further

allege that HACA struggles to provide decent, safe and sanitary housing without the financial

ability to adequately repair and maintain its properties, and as a result sought to exempt itself from

the City’s licensing and inspection regime. The City complied with these efforts to the detriment

of HACA’s tenants.

        A change in the City’s landlord licensing and inspection policies and practices is warranted

and the City has already enacted Resolution R-26-19 to eliminate the harm and inequities caused

by the prior policy so that all tenants in the City will be treated equally and afforded the same

protections. City policy now calls for the inspection of all rental properties without exception.

Similarly, newly enacted Maryland legislation, MD HOUS & CMTY DEV § 13-112, to become
         Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 4 of 78

effective October 1, 2020 also requires the inspection and licensing of HACA properties without

exception, but with no defined or established enforcement procedures. To avoid further delay or

injury to Plaintiffs and other HACA tenants similarly impacted, the Plaintiffs and HACA seek to

resolve these issues in a cooperative manner.

         Plaintiffs and HACA acknowledge and agree that this Consent Decree, referred to herein

as “Consent Decree” or “Agreement,” is the compromise of disputed liability claims, and that the

actions taken are not to be construed or used by any party or third party as an admission of liability

on the part of HACA, who expressly denies any and all liability. HACA intends merely to avoid

further litigation by entering this Consent Decree. In recognition of the mutual benefit to Plaintiffs

and HACA, and to avoid extensive pre-trial discovery, and costly and protracted litigation,

Plaintiffs and HACA agree as follows:

   II.         JURISDICTION, PURPOSE, AND SCOPE OF ORDER

         1.      The purpose of this Consent Decree is to ensure compliance with and redress

                 violations of Equal Protection Clause, Fair Housing Act as amended in 1988, 42

                 U.S.C. § 3601, et seq. (the “Act”); Title VI of the Civil Rights Act of 1964, 42

                 U.S.C. §§ 1982, 1983, 1985, 1986 and 2000d; Section 504 of the Rehabilitation Act

                 of 1973, 29 U.S.C. § 794 (“Section 504”); Americans with Disabilities Act as

                 applicable, 42 U.S.C. §§ 12101 et seq. (“ADA”) as well as state law claims. All

                 actions required to be taken herein are intended to be coextensive with the remedial

                 reach of these statutes and regulations.

          2.     Plaintiffs and HACA stipulate and the Court finds that the Court has personal

                 jurisdiction over HACA for purposes of this Civil Action, and subject matter

                 jurisdiction over the claims in this Civil Action pursuant to 28 U.S.C. §§ 1331; 42

                 U.S.C. § 12133; 28 U.S.C. §§ 2201 and 2202; 42 U.S.C. § 3613; and 28 U.S.C. §

                 1367.
       Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 5 of 78

       3.     The provisions of this Consent Decree apply to the Housing Authority of the City

              of Annapolis.

       4.     This Consent Decree shall govern the conduct of parties to it

              from the Effective Date of the Consent Decree until such time as the Closing

              occurs on the redevelopment of, or substantial renovation and/or rehabilitation of

              all of the HACA Properties as defined in paragraph III.5.d.

III.        DEFINITIONS

       5.     The following terms when used in this Consent Decree shall have the following

              meanings:

                     a. “City” refers to the City of Annapolis made up of the Mayor and the

                          Alderpersons of the City of Annapolis which according to Article 1 of

                          its Charter, constitutes a municipal body corporate and politic.

                     b. “HACA” or the “Housing Authority” refers to the Housing Authority of

                          the City of Annapolis which is a public body corporate and politic. MD

                          HOUS & CMTY DEV § 13-103.

                     c. “Defendants” refers to the City and HACA.

                     d. “HACA Properties” refers to the following six (6) existing HACA

                          Properties:

                               i. Bloomsbury Square – Rebuilt in 2002, this is HACA’s newest

                                  property, and is comprised of 51 units;

                              ii. Harbour House – Constructed in 1964, is comprised of 273

                                  units;

                              iii. Eastport Terrace – Constructed in 1953, is HACA’s oldest

                                  property and is comprised of 84 units;
Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 6 of 78

                 iv. Morris H. Blum Senior Apartments – Constructed in 1976, are

                      HACA’s only dedicated units for the elderly and disabled, and

                      requires heads or co-heads of household, spouse, or sole member

                      to be elderly (62 years of age of older) or nearly-elderly

                      (between 50-61 years of age) or a family to include a person with

                      a disability to apply and is comprised of 154 units;

                  v. Robinwood – Constructed in 1970 is comprised of 150 units;

                      and

                 vi. Newtowne Twenty (or “Newtowne 20”) – Constructed in 1971

                      is comprised of 78 units.

           e. “HACA Tenants” are tenants of any of the existing HACA Properties

              as defined herein.

           f. “Effective Date of the Consent Decree” refers to the date the Court

              gives final approval to and enters this Consent Decree.

           g. “Hard Unit” means an Affordable rental housing unit that results from

              new construction, substantial rehabilitation, acquisition, or existing

              housing stock, and may include redevelopment of one or more of the

              HACA Properties. “Hard Unit” may include Affordable rental housing

              units that result from HUD’s Rental Assistance Demonstration (“RAD”)

              or other HUD-based or mixed-finance or affordable housing program

              which includes restrictive covenants containing a minimum of a fifteen-

              year affordability term.

           h. “Developer/Owner” refers to a developer or subsequent owner of one of

              the HACA Properties, whether that property is acquired through RAD,
Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 7 of 78

              or any other method, who is to be bound pursuant to the terms of this

              Decree.

           i. “Scattered site unit” refers to public housing units owned or managed

              by HACA, a Developer/Owner, or some other entity pursuant to an

              agreement with HACA that are generally fewer than fifteen (15) units

              per site.

           j. An “Accessible Unit” means:

                  i. For purposes of the accessibility requirements related to Hard

                      Units herein, an “Accessible Unit” means a dwelling unit,

                      including, but not limited to, mixed-finance developments that

                      complies with the applicable requirements in the Uniform

                      Federal   Accessibility   Standards   or   HUD’s     Alternative

                      Accessibility Standard set forth in 24 CFR Part 8.

           k. “Affordable” means:

                  i. In reference to units for households with incomes at or below

                      eighty (80) percent of Area Median Income (“AMI”), a unit that

                      the household can obtain for thirty (30) percent or less of its

                      income or a unit that is otherwise subject to rent restrictions

                      based on the household’s income.

                  ii. In reference to units for households with incomes at or below

                      thirty (30) percent of AMI, the total tenant payment limitations

                      for the Housing Choice Voucher Program as set forth in 24 CFR

                      §§5.628, 982.4, and 983.3.
Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 8 of 78

                 iii. In reference to units for household with incomes between eighty

                      (80) to one hundred and fifty (150) percent of AMI, tenant

                      maximum rents to be subject to fair market value rates.

           l. “Project” means all units covered by a single contract or application for

              assistance or all units treated as a whole for processing purposes,

              whether or not located on a single site, and includes both multifamily

              and scattered site projects.


           m. “Closing” means the date on which financing and other principal

              commitments regarding the redevelopment (including but not

              limited to financing, land conveyances, covenants, agreements

              and contracts) are performed or converted to binding obligations of

              performance.


           n. “Plaintiffs” refers to Heaven White, individually and as Mother and

              Next Friend of D. C. minor plaintiff, H. C. minor plaintiff, K. C.,

              minor plaintiff; D’Andre Covert; Tameka Wright individually and as

              Mother and Next Friend of D. W., minor plaintiff, D. W., minor

              plaintiff, D. W., minor plaintiff, D. W., minor plaintiff, D. W., minor

              plaintiff, D. W., minor plaintiff, D. W., minor plaintiff, D. W., minor

              plaintiff; Janay Young, individually and as Mother and Next Friend of

              O. B., minor plaintiff, Z. B., minor plaintiff; Glenn Rogers; Lakeedrah

              Johnson, individually and as Mother and Next Friend of P. J., minor

              plaintiff; LaDawn Camp, individually and as Mother and Next Friend

              of A. L. R., minor plaintiff; Tiamoni Johns, individually and as Mother

              and Next Friend of N. J., minor plaintiff, Z. G., minor plaintiff;
      Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 9 of 78

                       Nashell Smith, individually and as Mother and Next Friend of D. P.,

                       minor plaintiff, D. P., minor plaintiff, M. P., minor plaintiff; Lakisha

                       McGowan, individually and as Mother and Next Friend of M. C.,

                       minor plaintiff, M. C., minor plaintiff, C. R., minor plaintiff, K.R.,

                       minor plaintiff, K. R., minor plaintiff; Nicole Clark, individually and

                       as Mother and Next Friend of T. L., minor plaintiff, N. Q. C., minor

                       plaintiff; Tyneice Holliday, individually and as Mother and Next

                       Friend of D. R., Jr., minor plaintiff, A. H., minor plaintiff, E. D., minor

                       plaintiff; Breonna Dixon; individually and as Parent and Next Friend,

                       Jonathan Dixon; individually and as Parent and Next Friend of A. D.,

                       minor plaintiff, A. D., minor plaintiff; Lakisha Fuller, individually and

                       as Mother and Next Friend of M. D. , minor plaintiff, O. D., minor

                       plaintiff, A. N., minor plaintiff; Rynika Simms, individually and as

                       Mother and Next Friend of A. M. S., minor plaintiff.

IV.     GENERAL NONDISCRIMINATION PROVISIONS

  6. HACA shall comply with the Fair Housing Act, Section 504 of the Rehabilitation Act,

       the ADA as applicable, their implementing regulations, and state and federal law

       independent of this Agreement in their programs, activities, and services. Specifically,

       HACA, its officers, employees, agents, and successors shall not

                    a. Discriminate in the sale or rental, or otherwise make unavailable or

                       deny, a dwelling to any person because of race, color, or a disability;

                    b. Discriminate in the terms, conditions, or privileges of sale or rental of a

                       dwelling, or in the provision of services or facilities in connection

                       therewith, on the basis of race, color, or disability;
     Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 10 of 78

                 c. Refuse to make reasonable accommodations in the application of rules,

                     policies, practices or services when such accommodations may be

                     necessary to afford a person or persons with disabilities an equal

                     opportunity to use and enjoy a dwelling; and

                 d. Coerce, intimidate, threaten, or interfere with any person in the exercise

                     or enjoyment of, or on account of his or her having exercised or enjoyed,

                     or on account of his or her having aided or encouraged any other person

                     in the exercise or enjoyment of, any right granted or protected by the

                     FHA.

V.      SPECIFIC PROVISIONS

     Fair Housing Education and Training

           7. Within ninety (90) days of the effective date of this Decree, HACA shall

              provide, through an independent contractor with subject matter knowledge

              acceptable to the Plaintiffs, an educational program for all of its employees on

              the ADA as applicable, FHA, Rehabilitation Act, and HACA’s Reasonable

              Accommodation Policy. The proposal will be sent to Plaintiffs’ counsel for

              approval in advance.

                 a. The purpose of the training is to ensure that all employees and agents of

                     HACA are familiar with the Fair Housing Act, the Americans with

                     Disabilities Act as applicable, and the Rehabilitation Act. The training

                     shall also familiarize all employees with HACA’s Reasonable

                     Accommodations Policy and Procedures in Public Housing referenced

                     herein.

                 b. Within ninety (90) days after a new or current employee begins

                     employment at HACA, that employee shall undergo training designed
Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 11 of 78

                 to fulfill the objectives described herein. This requirement may be

                 satisfied by review of a video of the training received by HACA

                 employees pursuant to the preceding paragraph, or by some other means

                 that is deemed acceptable by Plaintiffs. The employee shall sign a

                 written statement indicating that he or she has been provided with a

                 handout summarizing the Fair Housing Requirements stated in this

                 Consent Decree, has read it, and will comply with the provisions set

                 forth under this “Fair Housing Education and Training” section.

Inspections of the HACA Properties

      8. HACA acknowledges that inspections of the HACA Properties shall be of the

         same rigor and standards and be completed in the same manner as inspections

         conducted by the City of all other residential rental properties in the City.

      9. Inspections of the HACA Properties will be attended by a HACA designee and

         may at any time be attended by representatives of Plaintiffs with the HACA

         tenant’s written consent that can be executed up to or at the time of inspection.

Repairs of HACA Properties and Relocation of HACA Tenants

      10. To the extent the City discovers conditions that implicate life safety issues

         within a HACA unit and gives written notice to HACA, HACA will remediate

         that condition within 72 hours of discovery. To the extent it is necessary to

         relocate the tenant(s) temporarily or if the City recommends relocation, HACA

         will relocate tenants to a hotel within six miles of their residence or if in excess

         of six miles until the City has verified that the life safety issue has been

         remediated. To the extent remediation is not possible within 72 hours or

         determined impractical, HACA will provide temporary relocation as stated

         above and/or offer a transfer to a comparable alternative housing unit in
Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 12 of 78

         accordance with 24 C.F.R. §905.200(b)(10) and other applicable regulations.

         HACA will not allow temporary relocation at a hotel for more than seven (7)

         days unless HACA cannot provide a comparable alternative unit. If provided

         temporary housing in a hotel, HACA will provide reimbursement for

         transportation costs outside of a tenant’s normal expenses under the following

         limited circumstances:

            a. A maximum amount of $800/year will be set aside for a transportation
               fund for emergency transfers. The transportation fund will cover only
               extraordinary costs due to being located at a temporary shelter and not
               for routine costs or costs covered by any other entity. The fund will not
               exceed a maximum aggregate amount of $10,000 and will be
               terminated once the amount of $10,000 is reached regardless of
               whether the Consent Decree is still in effect, as effective date is
               defined in Paragraph II.4. Upon the date set in Paragraph II.4, ending
               the effective date of the Consent Decree, any amount of the annual
               $800 or $10,000 aggregate remaining will revert to HACA for any
               purpose and any obligations to pay transportation hereunder shall
               cease except as required by HUD regulations.
            b. The funds will be expended on a reimbursement basis only. The
               resident will complete a form provided by management, certifying that
               the request for reimbursement for transportation is an extraordinary
               cost and these costs are not otherwise covered by any other entity.
               HACA will provide the form to the head of household within twenty-
               four to forty-eight hours of relocation. The head of household must
               submit the form with all required documentation within 30 days of
               resident’s return home or another unit provided by HACA.
            c. Receipts for transportation costs are required for reimbursement.
            d. Individual households are eligible for a maximum amount of $75/year
               for transportation reimbursement.
            e. Residents that are provided transportation directly from HACA,
               management entity, or any other entity without charge to Resident will
               not be eligible for reimbursement.
            f. Transportation reimbursement is only allowed for costs to and from
               school or work outside of a tenant’s normal expenses.
            g. To the extent a Resident has his/her own vehicle, it is expected that
               vehicle will be used for transportation and no transportation costs will
               be reimbursed.
            h. HACA is not obligated to create a specific fund or account, but simply
               to keep an accurate record of the transportation funds used under this
               paragraph 10.
Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 13 of 78

Modification of City Policies to Facilitate an Expedited Redevelopment of the
HACA Properties

       11. HACA agrees that one of the most significant hurdles to redevelopment of the

          HACA Properties is securing financing for the redevelopment.             Whereas

          HUD’s Rental Assistance Demonstration (“RAD”) program,                Section 18

          disposition, and other preservation programs allow for redevelopment of the

          properties through leveraging debt and equity, the reality is that in order to

          attract developers, the density of such properties must allow for the expansion

          of the existing number of units and to include market rate and mixed use

          applications as necessary. To effectuate the legitimate ability of HACA to

          redevelop its properties in a timely manner through the HUD’s preservation

          programs or other redevelopment programs that may become available, HACA

          commits to the following:

              a. HACA agrees to aggressively negotiate with the County and State

                 Legislators for tax credits and grants to ensure the redevelopment of the

                 HACA Properties as discussed infra is viable.

              b. The scale of redevelopment contemplated by this Consent Decree is

                 significant for a City the size of Annapolis. The costs for full

                 redevelopment and/or revitalization of all the HACA Properties is likely

                 to rise into the hundreds of millions of dollars and is likely to attract

                 developers, redevelopers, and speculators of varying size, with various

                 levels   of   experience,    capabilities,   and   limitations.    HACA

                 acknowledges such large-scale redevelopment in a small town has the

                 potential to give rise to conflicts of interest, be they conflicts that are

                 based on long-established relationships among elites in the community
Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 14 of 78

              or conflicts based on the opportunism of outsiders to the

              community. HACA acknowledges that the HACA community will

              benefit most from thoughtful and holistic developers who are interested

              in elevating the community which they have committed to redevelop

              through a spirit of co-ownership and pride. With this understanding,

              HACA agrees as follows:

                  i. It will endeavor to identify and disclose to Plaintiffs’

                     representative all known conflicts of interest between selected

                     redevelopers and HACA that constitute, under applicable HUD

                     requirements, actual conflicts of interest or the appearance of a

                     conflict of interest. Such conflicts of interest that may reflect

                     impropriety, or the appearance of impropriety, and which

                     require disclosure, include, but are not limited to, contracting

                     with redevelopers who have fiscal ties to prior HACA or City

                     employment or prior HACA or City legal representation. For

                     purposes of this paragraph 11, the test for appearance of

                     impropriety is whether the conduct would create in reasonable

                     minds a perception that HACA’s ability to carry out the

                     responsibilities of providing safe, affordable, and habitable

                     public housing with competence, impartiality, and integrity is

                     impaired.

                 ii. In its various solicitations related to redevelopment, HACA will

                     include a preference for selected redevelopers who qualify as

                     minority-owned small businesses or, alternatively, selected
Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 15 of 78

                           redevelopers who are willing to commit to sub-contracting with

                           minority-owned small businesses.

                    iii. It will conduct outreach for its solicitations for redevelopment to

                           non-profit,   community-oriented     developers     who    have

                           experience in large scale redevelopment of underprivileged and

                           marginalized communities to respond.

             c. Should there be a question or disagreement over whether or not such

                 conflict exists, HACA will defer to the Court, and HACA hereby agrees

                 that the Court will have the final say over whether a conflict of interest

                 exists.

             d. It is contemplated that the City will initiate quarterly meetings with

                 HACA to discuss HACA’s ongoing redevelopment efforts, and HACA

                 agrees to participate fully and in good faith in such meetings.


Creation of Hard Units

      12. HACA agrees it will take all necessary steps to cause the development by public

         or private developers, or a combination thereof, of 790 Hard Units, with at least

         357 – the number of units currently located in Eastport – of those units located

         within one half mile of the existing developments of Harbour House and

         Eastport Terrace, over a period of approximately twelve (12) years.

      13.The 790 Hard Units shall represent at a minimum 1-for-1 replacement of the
         current HACA Properties as defined herein and shall maintain the same

         eligibility requirements. Current tenants of public housing units will have the

         first right to return to their HACA Property upon redevelopment of the

         properties (the “Right to Return”) and receive the applicable HUD assistance
Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 16 of 78

         associated with these Hard Units in accordance with HUD approval and

         requirements. For current tenants with the Right to Return but whose income

         exceeds the permissible income limits of the HUD and/or tax credit program

         implemented at a redeveloped HACA Property, HACA will, to the extent

         permissible under then-current requirements, extend all rights in the attached

         LTA to such tenants and will work to establish commensurate, alternate

         requirements to the extent a LTA right is not permitted under then-current

         requirements including provisions that would grant a preference for re-entering

         a HUD subsidy program if their income decreases

      14. Subject to paragraph 13, HACA agrees that the intent of this Consent Decree is

         to redevelop the HACA Properties in a way so that no current public housing

         tenant loses their eligibility for newly redeveloped units by HACA and that it

         is HACA’s further desire to redevelop the existing HACA Properties as

         affordable and/or mixed-income housing for families up to 150% average

         median income range, if permitted by the applicable financing. The parties

         acknowledge that available financing may require this income range to be

         limited to 80% area median income in some redevelopments so as to comply

         with HUD and tax credit requirements.

      15. HACA agrees that an additional and significant hurdle to redevelopment of the

         HACA Properties is the lack of available funding sources to support the HACA

         Properties as they currently exist. Specifically, given the general state of the

         properties, and without directing blame toward any of the parties for the current

         state of the properties, it is not disputed that the HACA Properties have a

         demonstrable lack of comparative capital improvements to other developments
 Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 17 of 78

              built around the same time – indeed in some instances by the same developers

              – and due to that lack of local funding, the properties are less attractive.

         16. Hard Units will be controlled by deed restrictions or other legal instruments to

              ensure that they remain Affordable to and occupied by eligible households for

              a minimum of fifteen (15) years. However, the affordability term will be longer

              than fifteen (15) years if the owner of Hard Units, or the Project or development

              wherein the Hard Units are located, has any financing, deed, or other restriction

              that imposes an affordability requirement beyond fifteen years on the units or

              the Project or development wherein the units are located, in which case the

              longer affordability term shall apply to the Hard Units.

         17. The parties understand that any development is contingent on funding, HUD

              approval, land acquisition, and other factors outside of HACA’s

              control. HACA will use its best efforts to meet the following interim goals:

HACA Property                      Anticipated HUD Approval            Anticipated
                                   Year                                Construction
                                                                       Completion

Newtowne 20                        2020                                2023

Morris Blum                        2021                                2024

Eastport Terrace                   2024                                2027

Harbour House

Robinwood                          2025                                2029

Bloomsbury Square                  2028                                2030




         18. Defendant HACA, shall provide housing opportunities to redress the previous

              exclusion of Plaintiffs and those similarly situated from access to safe and
Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 18 of 78

         habitable housing.    It is the parties’ intent that the housing opportunities

         discussed herein, as well as the Hard Units discussed supra, and provided by

         this Decree will result in the provision of housing that is supported by HUD-

         approved programs.

Use of Voucher-Based Housing Opportunities

      19. HACA agrees that it will pursue amending its Administrative Plan for The

         Housing Choice Voucher to allow for the affected tenant household to obtain a

         Tenant Based Voucher or other voucher, which may be available from HUD

         for those instances where necessary repairs to a HACA unit cannot be made

         within thirty (30) days.

Reasonable Accommodation Policy and Procedures

      20. HACA shall adopt, fully implement, and adhere to a new Reasonable

         Accommodation Policy. The parties recognize that the policy will be subject

         to public notice, comment, and board approval requirements. The Policy is

         attached hereto as Attachment 1, it has been posted for public comment by

         HACA and is awaiting comments and board approval. To the extent changes

         to the Policy are necessary based on public comment or board recommendation,

         the parties agree to consider the suggestions of Plaintiffs’ counsel and seek

         Plaintiffs’ counsels’ review and approval prior to finalizing the Policy, which

         then will be put forth for public notice, comment and board approval. Parties

         understand that if a request for a reasonable accommodation requires a waiver

         of a HUD regulation, HACA will consult with HUD before granting or denying

         such a request. Parties understand that only HUD can determine whether a

         request for a reasonable accommodation requires a waiver of a HUD program,

         and only HUD can grant or deny such a waiver.
Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 19 of 78

      21. HACA shall post signs in the common areas of all HACA offices and common

         facilities, which provide notice of its Reasonable Accommodations Policy and

         tenants’ and applicants’ right to request a reasonable accommodation. The signs

         shall be no smaller than 8.5" by 14".

      22. To ensure confidentiality of information related to requests for reasonable

         accommodation, HACA currently has established procedures, which it shall

         continue to implement and enforce, that ensure that information supplied by

         public housing tenants, applicants for public housing, or others regarding a

         person’s disability, medical status, and/or the reason why a person has requested

         a reasonable accommodation is kept confidential. Such information shall be

         made available only to persons within HACA who are directly involved in

         decisions regarding the person’s request for a reasonable accommodation, or as

         otherwise required by law or by this Decree.

      23. HACA shall identify a Reasonable Accommodation Coordinator within HACA

         who will oversee HACA’s implementation of and ongoing compliance with its

         Reasonable Accommodation Policy and Procedures. HACA shall enter all

         requests for reasonable accommodations it receives from any public housing

         tenant or applicant, and any response(s) it makes to such requests, into its

         reasonable accommodation database – which database may be either through

         use of spreadsheet or separate software – within five (5) business days of receipt

         of the request(s). The database shall be updated to reflect actions taken with

         respect to reasonable accommodation requests within five (5) business days of

         the action taken. The Reasonable Accommodation Coordinator shall regularly

         monitor    the   database    for   compliance     with   HACA’s       Reasonable

         Accommodation Policy.
Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 20 of 78

      24. For each request received, the database shall include the following information:

             a. the name and address of the person making the request;

             b. the nature of the request;

             c. the date and time the request was made;

             d. the HACA staff person to whom the request was initially directed;

             e. the nature of any response(s) made by HACA staff to the request,

                 including:

                     i. whether HACA staff made a request for information or

                         verification;

                     ii. whether HACA staff requested a meeting with the person

                         making the request;

                    iii. any other communications related to this request;

                    iv. the date(s) of any response(s) made by HACA staff;

                     v. the name of the HACA staff person who provided the

                         response(s) to the request;

                    vi. whether HACA granted or denied the request, and the date on

                         which such decision was communicated;

                   vii. if the request was granted, the date HACA began to implement

                         the request and the date implementation of the request is

                         completed;

                   viii. if the request was denied, the reason(s) therefore, the name of

                         the HACA staff person who made the decision to deny the

                         request, and the date thereof;
Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 21 of 78

                   ix. if the request was denied, whether the person who made the

                         request requested an informal review and/or contacted the

                         Reasonable Accommodation Coordinator or their office.”

      25. HACA shall date-stamp all written requests for reasonable accommodation it

         receives. HACA shall maintain all written requests for reasonable

         accommodation and copies of written responses prepared by any employee or

         agent of HACA throughout the duration of this Decree.

      26. HACA shall keep a copy of each date-stamped request for a reasonable

         accommodation and maintain those copies in accordance with HUD record-

         keeping requirements. HACA shall also provide a copy of the date stamped

         written request for a reasonable accommodation to the public housing tenant or

         applicant who made the written reasonable accommodation request.

      27. HACA shall ensure that all housing management staff, maintenance staff, and

         any other staff or agents who have regular contact with applicants or public

         housing tenants have read and are familiar with the                Reasonable

         Accommodation Policy. HACA shall ensure that all housing management staff

         are aware of:

             a. procedures tenants may follow to request a reasonable accommodation,

                including the right to make the request verbally;

             b. the requirement to enter the request into the reasonable accommodation

                database;

             c. the obligation to respond to a request within twenty (20) business days;

                and
      Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 22 of 78

                     d. the obligation to keep any information regarding the fact that a tenant

                         has a disability, the nature of the disability, and/or the tenant’s need or

                         request for an accommodation confidential.

       Future Redevelopment Requirements for HACA Properties

              28. HACA agrees that it shall incorporate in any future redevelopment agreements,

                  whether through RAD or other redevelopment agreements, at the time of

                  Closing,1 the following:

                     a. As to Waiting Lists, the Developer/Owners will maintain waiting lists

                         in accordance with federal, state and local fair housing requirements.

                     b. As to Lease Renewals, the Developer/Owners are required to have

                         leases with their tenants that automatically renew from year-to-year

                         unless terminated for good cause or the tenant does not meet program

                         qualification/eligibility requirements.

                     c. As to the Grievance Process/Informal Hearing, the Developer/Owners

                         are required to adopt and adhere to a grievance process as required

                         pursuant to HUD requirements related to the specific redevelopment

                         funding for the property to provide tenants a meaningful opportunity to

                         contest adverse actions.

                     d. As to the Determination of Eligibility, Tenant Selection and Occupancy

                         Criteria, the Developer/Owners must apply criteria in substantially the

                         same form as in the “Long Term Affordable Criteria” (“LTA Criteria”),

                         attached as Attachment 2, as discussed herein. The parties recognize


1
 The “redevelopment agreements” referenced herein are intended to consist of one or more of
the following documents or their equivalents based on the type of funding for the property:
“Control Agreement,” “Ground Lease,” and “Amended and Restated Operating Agreement.”
Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 23 of 78

               that the LTA Criteria will be subject to public notice, comment and

               board approval requirements. At a minimum, HACA agrees that the

               language for any proposed lease will comply with the lease

               requirements stated at paragraph 12 of Attachment 2. HACA further

               agrees to consider the suggestions of Plaintiffs’ counsel and seek

               Plaintiffs’ counsels’ review and approval prior to finalizing the

               remaining provisions of its LTA Criteria, which then will be put forth

               for public notice, comment and board approval.

            e. As to Security Deposits, the Developer/Owners must set the security

               deposit at $50.00, or five (5) percent of one month’s rent, whichever is

               lower.

            f. As to training of Developer/Owners’ Property Managers, the

               Developer/Owners shall require their managers and all other entities

               who manage the properties to participate in trainings regarding the Fair

               Housing Act, Section 504 of the Rehabilitation Act, Title II of the ADA,

               their implementing regulations, and other applicable HUD guidelines

               and state and federal law independent of this Agreement in their

               programs, activities, and services. They shall provide to HACA at the

               time of Closing a copy of their planned training policy.

            g. As to the verification of an individual HACA Tenant’s need for a

               Reasonable Accommodation, as that HACA Tenant returns to a

               redeveloped HACA Property, HACA shall transfer documentation

               verifying that HACA Tenant’s need for a Reasonable Accommodation,

               and the Developer/Owners shall accept such documentation of that
Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 24 of 78

                 HACA Tenant’s need for the Reasonable Accommodation previously

                 extended by HACA.

      29. At least thirty (30) days prior to Closing, HACA shall execute the certification

         attached hereto as Attachment 3 for each HACA Property being redeveloped,

         certifying that the requirements related to paragraph 28 contained in the

         Developer/Owners’ Agreements shall be included the redevelopment

         agreements. No Closing shall take place in the absence of a certification by

         HACA to Plaintiffs that the Developer/Owners’ Agreements represent the

         requirements contained in paragraph 28. HACA shall provide copies of the

         executed Developer/Owners’ Agreements within thirty (30) days after Closing

         but may redact other confidential portions of the agreement consistent with this

         paragraph.

      30. HACA agrees that it shall preserve and enforce the provisions in paragraph 28

         for at least fifteen (15) years beginning from the Closing date that each HACA

         Property converts from public housing to any other redevelopment plan.

      31. The parties agree that all phases of planning for redevelopment shall be made

         with maximum transparency and tenant participation and input through

         engagement with tenants in the affected communities, the tenant councils and

         the resident advisory board of HACA to ensure that all tenants’ concerns

         regarding the conditions of their units are being addressed in the near term.

Record-Keeping and Reporting Requirements

      32. HACA shall submit Consent Decree Compliance Reports in accordance with

         paragraph 34 no later than January 15th and July 15th, or the first business day

         thereafter, for the remainder of this Decree.
Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 25 of 78

      33. HACA Consent Decree Compliance Reports shall describe all specific actions

         it has taken to fulfill its obligations under this Decree. After the initial

         compliance report, all reports shall include information regarding activities that

         have occurred since the previous report was submitted. HACA shall include in

         the reports the following information:

             a. Publicly available information on financing, development approval,

                 construction, and anticipated location of Hard Units;

             b. The number of leased Hard Units by bedroom size and Project or

                 development address, and, separately, the number of leased Accessible

                 Units by bedroom size and Project or development address;

             c. Outreach and education with the development community regarding

                 Hard Units;

             d. Outreach and education with the HACA tenants regarding the status of

                 redevelopment required pursuant to this Decree;

             e. Evidence of training required pursuant to this Decree.

      34. All required Consent Decree Compliance Reports, certifications and

         documentation of compliance submitted to Plaintiffs’ representatives must be

         submitted to:

         P. Joseph Donahue
         18 West Street
         Annapolis, Maryland 21401
         pjd@thedonahuelawfirm.com

         The burden is on Plaintiffs’ representative to give notice to HACA of any

         change in contact or contacts’ address. Reports may be submitted by email.

      35. Throughout the term of this Decree, HACA shall retain all records relating to

         implementation of the provisions of this Agreement.
Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 26 of 78

Remedies for Non-Compliance

      36. Plaintiffs may file an enforcement action if they have first provided HACA with

         a notice of dispute, which shall trigger an obligation for good faith negotiations

         between HACA and Plaintiffs regarding the issue(s) in dispute. The period for

         informal negotiations shall not exceed thirty (30) days from the time the

         Plaintiffs send the notice of dispute, unless that period is modified by written

         agreement of the Defendant(s) and Plaintiffs. Failure of HACA to respond to

         Plaintiffs’ notice of dispute within thirty (30) days shall result in Plaintiffs’ right

         to file an enforcement action related to that dispute. Failure of Plaintiffs to file

         an enforcement action within ninety (90) days of the notice given to HACA of

         a dispute shall constitute as a waiver by Plaintiffs of that dispute, unless the

         parties mutually agree in writing to an extension. Failure to raise a known

         dispute within one (1) year from Plaintiffs’ discovery of the existence of the

         dispute shall also be considered a waiver of the right to dispute it.

      37. In the event the representatives for Plaintiffs contend that there has been a

         failure by HACA whether willful or otherwise, to perform in a timely manner

         any act required by this Decree or otherwise to act in conformance with any

         provision thereof, the representatives for Plaintiffs may move this Court to

         impose any remedy authorized by law or equity, including, but not limited to,

         an order requiring performance of such act or deeming such act to have been

         performed, and an award of damages, costs, and reasonable attorneys' fees as

         approved by the Court which may have been occasioned by the violation or

         failure to perform.
Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 27 of 78

Monetary Relief and Attorneys’ Fees and Costs

      38. The total sum of Nine Hundred Thousand DOLLARS ($900,000.00),

          including attorneys’ fees and costs, paid by or on behalf of HACA to or on

          behalf of Plaintiffs, sufficiency of which is hereby acknowledged, the

          Plaintiffs agree to this Consent Decree and the Full and Final Release of

          Claims set forth herein. Payment shall be disbursed in accordance with

          Counsel for Plaintiffs’ instructions no later than forty-five days from Counsel

          for Defendants’ receipt of those instructions. Payment disbursements shall be

          made in the following amounts and made payable to, or on behalf of, the

          following payee designations:

          Payee:     The Donahue Law Firm LLC Attorney Trust Account

          Amount: $900,000.00

      39. Plaintiffs with an outstanding rent balance owed HACA at the time of the

          Effective Date of this Consent Decree, who have not yet entered into a

          repayment agreement with HACA, agree to pay the remaining amount in full

          immediately, subject to a review of the total amount of debt alleged to be

          owed by the tenant, and good faith negotiations between HACA and the

          tenant to resolve any discrepancies related to the amount owed by the tenant.

          Any payment made will be handled by Plaintiffs’ counsel prior to

          disbursement to the individual Plaintiff.

      40. HACA shall be responsible for its attorneys’ fees and costs.

Mutual Release and Modification of Decree

      41. In consideration of the terms and commitments of this Consent Decree,

          Plaintiffs hereby forever waive, release, and covenant not to sue HACA, its

          successors, assigns, agents, employees, insurers and attorneys with regard to
Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 28 of 78

         any and all claims, damages, and injuries of whatever nature, whether presently

         known or unknown, arising out of the subject matter of the above-captioned

         case.

      42. HACA hereby forever waives, releases, and covenants not to sue Plaintiffs their

         successors, assigns, agents and attorneys with regard to any and all claims,

         damages, and injuries of whatever nature, whether presently known or

         unknown, arising out of the subject matter of the above-captioned case.

      43. The terms and provisions of this Decree may not be modified except upon

         written agreement of both parties.

      44. The persons whose signatures appear below are authorized to bind the parties

         to this Decree.

Miscellaneous Terms

      45. The Parties agree to work in good faith to achieve the success of this Consent

         Decree and to resolve informally any differences regarding interpretation of

         and/or compliance with the terms of this Consent Decree.

      46. This Consent Decree represents the product of negotiations and shall not be

         deemed to have been drafted exclusively by any one party. This Consent

         Decree shall be reasonably construed. In the event of a dispute regarding the

         meaning of any language contained in this Agreement, this Agreement shall not

         be construed against either party as drafter.

      47. If any provision of this Consent Decree is found to be invalid or unenforceable,

         the validity and enforceability of the remaining provisions of this Decree will

         not be affected or impaired and shall continue in full force and effect to all

         extent possible.
Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 29 of 78

      48. If the terms of this Consent Decree or the attached Long Term Affordable

         Criteria (“LTA”) conflict with current or future federal law or with specific

         requirements of the U.S. Department of Housing and Urban Development or

         the U.S. Department of Treasury, the Parties shall confer and, if necessary, may

         modify this Agreement by doing so in writing and as authorized by the legal

         representatives of the Parties.

      49. This Consent Decree, including all exhibits attached hereto, constitutes the

         entire agreement between the parties and supersedes all prior agreements,

         promises and understandings, whether oral or written. This Consent Decree

         shall not be modified, amended, supplemented or revised, except by a written

         document signed by all Parties or counsel for the Parties.

      50. Wherever appropriate herein, words used in the singular shall be considered to

         include the plural and words used in the plural shall be considered to include

         the singular.

      51. This Consent Decree may by executed in counterparts.            If executed in

         counterparts, each shall be deemed an original and all, taken together, shall

         constitute one and the same instrument.

      52. Headings and captions contained in this Consent Decree are for the purposes of

         reference and context and do not create or establish obligations.

      53. In consideration of the actions set forth in this Consent Decree, Plaintiffs

         hereby, release, acquit, and forever discharge Defendant, which includes

         HACA and its affiliates, parent or subsidiary agencies, assigns, agents, servants,

         employees, officers, successors, insurers, Housing Authority Risk Retention

         Group, RSUI, administrators, attorneys, Beverly Wilbourn, individually and as

         HACA’s former Executive Director, and all other persons, firms, corporations,
Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 30 of 78

         associations, or partnerships (collectively referred to herein as “Released

         Parties”) of and from any suits, claims, actions, causes of action, demands,

         and/or rights that Plaintiffs ever had, now have whether known or unknown,

         against Defendant also known as the Releasees and/or Released Parties for any

         and all claims generally arising out of, as a consequence of, resulting from, for,

         upon or by reason of, or relating in any way to each Plaintiffs’ tenancy or

         participation in any program operated by HACA from the beginning of each

         Plaintiffs’ tenancy or participation in any program operated by HACA to the

         Effective Date of this Consent Decree.

      54. The Parties acknowledge and agree that this Consent Decree is entered into in

         order to compromise disputed claims and that nothing contained herein or the

         promises contained herein shall be construed or used to establish admission of

         liability or improper conduct on the part of the any Released Parties.

      55. Each of the undersigned hereby individually warrants that s/he is entitled to

         enforce and settle the aforesaid claim and to give a full and complete release

         therefrom on behalf of herself and all interested parties.

      56. Each Plaintiff agrees to hold harmless and indemnify the Released Parties for

         any sums, which they may be required to expend or pay as a result of any

         subsequent claims or litigation brought by that specific Plaintiff or their agent

         related to any claims released by paragraph 53 or any liens arising out of any

         claims released by paragraph 53, except that this paragraph does not operate to

         make the other Plaintiffs responsible for the acts or any liens of any other

         specific Plaintiff.

      57. The undersigned further declares and represents that no promise, inducement,

         or agreement not herein expressed has been made to the undersigned, that this
Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 31 of 78

         Consent Decree contains the entire agreement between the Parties hereto, and

         that the terms of this Consent Decree and the release terms herein are

         contractual and not a mere recital.

      58. The undersigned agrees to execute any supplementary documents and to take

         all supplementary steps that may be necessary to give full force and effect to

         the terms of this Consent Decree and the release terms herein.

      59. The undersigned hereby states that s/he has carefully read the foregoing

         Consent Decree and the Release contained herein and/or that someone has

         carefully read the foregoing Consent Decree and Release to her/him. S/he

         further states that s/he knows the contents thereof, has had the advice of counsel

         regarding this Settlement and release, and that s/he signed the same of her/his

         own free act.


THE PARTIES CONSENT TO THE ENTRY OF THIS CONSENT DECREE AS

INDICATED BY THE SIGNATURES OF INDIVIDUAL PLAINTIFFS OR THEIR

REPRESENTATIVES AND DEFENDANTS BELOW:




                         [space intentionally left blank]
Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 32 of 78
Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 33 of 78
Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 34 of 78
Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 35 of 78
Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 36 of 78
Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 37 of 78
Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 38 of 78
Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 39 of 78
Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 40 of 78
Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 41 of 78
Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 42 of 78
Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 43 of 78
Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 44 of 78
Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 45 of 78
       Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 46 of 78

                                           CAUTION:

             READ THE FOREGOING CONSENT DECREE INCLUDING BUT NOT LIMITED TO RELEASE
                                LANGUAGE BEFORE SIGNING




Defendant, Housing Authority of the City of Annapolis


                       ~       cu~’~ ~ioVL—~,                   L ~            C~ /
B : Melissa Maddox Evans, Executive Director                       Date


Witness:
                                    ~

(printed name)                     (signature)                      Date



    LISA ANN MEAGHER
        NOTARY PUBLIC
    QUEEN ANNE’S COUNTY
          MARYLAND
  My Comm. Expires Nov. 30, 2022




                                            44
    Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 47 of 78



Attachment 1:
Reasonable Accommodation Policies and Procedures
             Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 48 of 78




Table of Contents
 INTRODUCTION ........................................................................................................................................................... 2

 PART A. POLICY. ......................................................................................................................................................... 2
 SECTION 1.               DEFINITIONS. ....................................................................................................................... 2
 SECTION 2. POLICY STATEMENT. ............................................................................................................ 3
 SECTION 3. PURPOSE. ................................................................................................................................. 3
 SECTION 4. AUTHORITY. ............................................................................................................................ 3
 SECTION 5. MONITORING AND ENFORCEMENT. ................................................................................. 4
 SECTION 6. GENERAL PRINCIPLES FOR PROVIDING REASONABLE ACCOMMODATIONS. ...... 4
 SECTION 7. AMENDMENT. ........................................................................................................................ 5
 SECTION 8. STAFF TRAINING .................................................................................................................... 5

 PART B. PROCEDURES. ............................................................................................................................................. 5
 PROCEDURE #1 - COMMUNICATION WITH APPLICANTS AND RESIDENTS ................................... 5
 PROCEDURE #2 - SEQUENCE FOR MAKING DECISIONS ...................................................................... 6
 PROCEDURE #3 - GUIDELINES FOR DETERMINING REASONABLENESS......................................... 7

 ATTACHMENTS TO PROCEDURES ......................................................................................................................... 9
 ATTACHMENT 1 - REQUEST FOR A REASONABLE ACCOMMODATION ........................................ 10
 ATTACHMENT 2 - REQUEST FOR INFORMATION OR VERIFICATION ............................................ 12
 ATTACHMENT 3 - LETTER DENYING REQUEST FOR REASONABLE ACCOMMODATIONS ...... 13
 ATTACHMENT 4 - LETTER APPROVING REQUEST FOR REASONABLE ACCOMMODATIONS .. 15
 ATTACHMENT 5 - REQUEST FOR MEETING ......................................................................................... 16
      Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 49 of 78




INTRODUCTION

This Reasonable Accommodation Policy and Procedures, comprised of Part A and Part B, sets
forth the policy and procedures of the Housing Authority of the City of Annapolis (“HACA”) in
connection with making reasonable accommodations for qualified applicants or residents with
disabilities for participation in HACA’s public housing programs and activities. A copy of this
Reasonable Accommodation Policy and Procedures is posted in HACA’s Main Office located at
1217 Madison Street, Annapolis, Maryland, 21403, and the property management office at each
public housing development. Additionally, a copy of this Reasonable Accommodation Policy and
Implementation Procedures may be obtained upon request from HACA at their Main Office, 410-
267-8000.

PART A. POLICY.
SECTION 1.      DEFINITIONS.

   1.1.    The term “ADA” shall mean the Americans with Disabilities Act.

   1.2.    The term “FHA” shall mean the Fair Housing Act of 1968.

   1.3.    The term “HACA” shall mean the Housing Authority of the City of Annapolis.

   1.4.     The phrase “individual with disabilities” shall have the same meaning as the term
            “individual with handicaps” under 24 C.F.R. §8.3, as follows:

              24 C.F.R. § 8.3. Definitions.
                                   ……………………………
              “Individual with handicaps" means any person who has a physical or mental impairment
              that substantially limits one or more major life activities; has a record of such an
              impairment; or is regarded as having such an impairment.

   1.5.    The term “Policy” shall mean Part A of this Reasonable Accommodation Policy and
           Procedure, as adopted by the HACA Board of Commissioners, and as may be
           amended.

   1.6.    The term “Procedures” shall mean Part B of this Reasonable Accommodation Policy
           and Procedure, as may be revised from time to time.

   1.7.    The term “reasonable accommodation” means a modification or change in HACA’s
           rules, policies, practices, or services, that will provide the opportunity to participate
           in HACA’s programs and services and to meet HACA’s essential requirements of
           tenancy to an otherwise eligible individual with a disability.
       Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 50 of 78




SECTION 2. POLICY STATEMENT.
HACA is committed to ensuring that its policies and practices do not deny individuals with
disabilities the opportunity to participate in, or benefit from, nor otherwise discriminate against
individuals with disabilities in connection with, the operation of HACA’s housing services or
programs, solely on the basis of such disabilities. Therefore, if an individual with a disability
requires an accommodation, such as an accessible feature or modification to HACA policy,
HACA will provide such accommodation, unless doing so would result in a fundamental
alteration in the nature of the program or an undue financial or administrative burden. In such a
case, HACA will make another accommodation that would not result in a financial or
administrative burden.

SECTION 3. PURPOSE.
This Policy is intended to:

       •   communicate HACA’s position regarding reasonable accommodations for persons
           with disabilities in connection with the agency’s housing programs services, and
           policies;

       •    establish a procedural guide for implementing such Policy; and

       •   comply with applicable federal, state and local laws to ensure accessibility for persons
           with disabilities to housing programs, benefits and services administered by HACA.

SECTION 4. AUTHORITY.
The requirements of this Policy are based upon the following statutes or regulations:

       •   Section 504 of the Rehabilitation Act of 1973, as amended (“Section 504”) prohibits
           discrimination on the basis of disability status and states that:

               “No qualified individual with handicaps shall, solely on the basis of handicap be
               excluded from participation in, be denied the benefits of, or otherwise be subjected
               to discrimination under any program or activity that receives Federal financial
               assistance from the Department”;

       •   The Fair Housing Act (“FHA”) prohibits discrimination in the sale, rental and
           financing of dwellings. The FHA requires reasonable accommodations in rules,
           policies, practices, services and reasonable modifications to dwelling units and public
           common areas;

       •   Title II of the Americans With Disabilities Act (“ADA”), prohibits discrimination on
           the basis of disability status by public entities. Except as provided in §35.102 (b), of
           28 CFR Part 35, the ADA applies to all services, programs and activities provided or
           made available by public entities (State and local governments); and
      Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 51 of 78




       •      Part 8, of Code of Federal Regulations, Title 24, Housing and Urban Development,
              entitled Non-Discrimination Based On Handicap In Federally Assisted Programs and
              Activities of the Department of Housing and Urban Development applies to recipients
              of federal funds and implements the requirements of the Rehabilitation Act.

SECTION 5. MONITORING AND ENFORCEMENT.
The HACA Fair Housing and Equal Opportunity Office (“FH&EO Office”) is responsible for
monitoring HACA’s compliance with and enforcing the requirements under this Policy.
Questions regarding this Policy, its interpretation or implementation should be made by
contacting the HACA FH&EO Office in writing, or in person by appointment, at 1217 Madison
Street, Annapolis, Maryland, 21403, 410-267-8000. The FH&EO Office may require the
submission of data from HACA public housing developments and field offices in order to
evaluate and document HACA’s compliance with this Policy.

SECTION 6.          GENERAL PRINCIPLES FOR PROVIDING REASONABLE
ACCOMMODATIONS.
Listed below are the general principles which provide a foundation for the Policy and which
HACA staff should apply when responding to requests for reasonable accommodations within
all HACA housing programs:

       6.1       It is presumed that the individual with a disability is usually knowledgeable of the
                 appropriate types of, and methods for providing, reasonable accommodations
                 needed when making a request. However, HACA reserves the right to investigate
                 and offer equally effective alternatives to the requested accommodation, and/or
                 alternative methods for providing the requested accommodation.

       6.2.      The procedure for evaluation and responding to requests for a reasonable
                 accommodation relies on a cooperative relationship between HACA and the
                 applicant/resident. The process is NOT adversarial.

                 HACA shall inform all applicants and residents of alternative forms of
                 communication. The Request Form is designed to assist HACA and our
                 applicants/residents. If an applicant/resident does not, or cannot use the Request
                 Form, HACA will still respond to the request for an accommodation. The
                 applicant/resident may also request assistance with the Request Form, or such
                 applicant/resident may request that the Request Form be provided in an equally
                 effective format or means of communication.

                 Example(s): Some examples of alternative equally effective forms of
                 communication include the following: Qualified interpreters, printed material,
                 telecommunications devices for deaf persons (TDD’s), Maryland Relay System,
                 or other aurally delivered materials available to persons with hearing impairments.
                 Qualified readers, taped texts audio recordings, Brailed materials, large print
                 materials, or other effective methods of making visually delivered materials
                 available to individuals with visual impairments.
      Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 52 of 78




       6.3.   If the accommodation is reasonable (see Procedure 3 below), HACA will grant it.

       6.4.   In accordance with Procedure 3 (below), HACA will grant the request for a
              reasonable accommodation only to the extent that an undue financial and
              administrative burden is not created thereby.

       6.5.   All written documents required by or as a result of this Policy must contain plain
              language and be in appropriate alternative formats in order to communicate
              information and decisions to the person requesting the accommodation.

       6.6.   Any required meetings with a person with a disability will be held in an accessible
              location.

SECTION 7. AMENDMENT.

       7.1.   Policy. The Policy may be amended only by resolution of the Board of
              Commissioners.

       7.2.   Procedures. The Procedures may be amended within the scope of the Policy by the
              Executive Director of HACA.

       7.3.   Legal Compliance. Any amendment to the Policy or Procedures shall be consistent
              with all applicable laws and regulations.

SECTION 8. STAFF TRAINING

The Reasonable Accommodations Coordinator for the FH&EO Office will ensure that training
sessions are held at least annually concerning the Policy and the Procedures and all applicable
federal, state and local requirements regarding reasonable accommodations.

PART B. PROCEDURES.

PROCEDURE #1 - COMMUNICATION WITH APPLICANTS AND RESIDENTS

1. At the time of application, all applicants must be provided with the Request for Reasonable
   Accommodation Form (the “Request Form”) (copy of which is affixed hereto as
   Attachment 1), or, upon the applicant’s request, the Request Form must be provided in an
   equally effective format.

2. HACA Residents seeking accommodations may contact the property management office
   located within their housing development or the HACA FH&EO Office directly to request
   the accommodation.
           Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 53 of 78




    3. HACA is responsible for informing all residents that a request may be submitted for
       reasonable accommodations for an individual with a disability. All residents will be provided
       the Request Form when requesting a reasonable accommodation. However, a resident may
       submit the request in writing, orally, or use another equally effective means of
       communication to request the accommodation. Upon receiving the request, housing
       management and/or the FH&EO office will respond to the request within twenty (20)
       business days 1. If additional information or documentation is required, a written request
       should be issued to the resident by using the Request For Information or Verification Form
       (“Request for Information”), a copy of which is affixed hereto as Attachment 2. A
       submission date should be specified in the Request for Information so as not to delay HACA’s
       review of the request.

    4. HACA will consent to or deny the request within thirty (30) business days after receiving all
       needed information and documentation from the resident. All decisions to grant or deny
       reasonable accommodations will be communicated in writing or if required, in an alternative
       format in order to communicate the decision to the applicant/resident. Exceptions to the 30
       business day period for notification of HACA’s decision on the request should be provided
       to the resident in writing setting forth the reasons for the delay. A copy each of the Letter
       Denying Request for Reasonable Accommodations and the Letter Approving Request
       for Reasonable Accommodations are affixed hereto as Attachment 3 and Attachment 4,
       respectively.

    5. HACA will maintain at its property management offices; and Main Office written materials
       which summarizes this Policy and highlights the procedures for making a request for
       reasonable accommodations.


    PROCEDURE #2 - SEQUENCE FOR MAKING DECISIONS

    1. Is the applicant/resident a qualified “individual with a disability”?

           (a) If NO, we are not obligated to make a reasonable accommodation; therefore, we may
               deny the request.
           (b) If YES, go to Step 2.
           (c) If more information is needed, either write for more information using the standard
               Request for Information letter, or request a meeting using the standard Request for
               Meeting letter. (A copy of the Request for Meeting letter is affixed hereto as
               Attachment 5).




1
 The term “business days” shall mean those days of the week, excluding Saturdays, Sundays and holidays observed by
HACA
       Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 54 of 78




2. Is the requested accommodation related to the disability?

       (a) If NO, we are not obligated to make the accommodation; therefore, we may deny the
           request.
       (b) If YES, go to step 3.
       (c) If more information is needed, either write for more information using the Request for
           Information Letter, or request a meeting using the Request for Meeting Letter.

3. Is the requested accommodation reasonable? This determination will be made by following
   Procedure #3 - Guidelines for Determining Reasonableness.

       (a) If YES, we will approve the request for reasonable accommodation. A written
           description of the accommodation will be prepared and included in the Letter
           Approving Request for Reasonable Accommodations.
       (b) If NO, we may deny the request. Submit the denial using the Letter Denying
           Request for Reasonable Accommodations.
       (c) If more information is needed, either write for more information using the Letter
           Approving Request for Reasonable Accommodations, or request a meeting using the
           Request for Meeting Letter.

PROCEDURE #3 - GUIDELINES FOR DETERMINING REASONABLENESS

1. In accordance with Policy Principle 6.1, HACA will consider the requested method for
   providing reasonable accommodations for an individual with a disability. However, HACA
   is required to evaluate the requested method and may require the individual with a disability
   to provide further information to demonstrate the need for the requested accommodation to
   enable access to and use of the housing program. Additionally, HACA may offer equally
   effective alternatives to the requested accommodation, and/or alternative methods for
   providing the requested accommodation.

2. Requests for reasonable accommodations will be considered on a case-by-case basis.
   Decisions regarding reasonable accommodations will be made in compliance with all
   applicable accessibility laws and requirements. Additionally, in those circumstances where
   HACA deems that a proposed reasonable accommodation would fundamentally alter the
   service, program, or activity, or would result in undue financial and administrative burdens,
   HACA has the burden of proving such result(s).

3. The responsibility for the decision that a proposed reasonable accommodation would result
   in such alteration or burdens shall rests with the Executive Director or his/her designee after
   considering all resources available for use in the funding and operation of the service,
   program, or activity, and must be accompanied by written statement of the reasons for
   reaching that conclusion. If an action would result in such an alteration or such burdens,
   HACA shall propose any other action that will not result in or require an alteration or burden.
        Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 55 of 78




4.    Live-in-Aides. In some cases, an individual with a disability may require a live-in-aide. In
     accordance with the provisions of the HACA dwelling lease, HACA may permit a live-in to
     reside in the dwelling unit to assist an individual with a disability. A live-in-aide means a
     person (a) determined by HACA to be essential to the care and wellbeing of a family member
     with a disability; (b) is not obligated to support the family member; and (c) would not be
     living in the unit except to provide the supportive services. A live-in-aide would not be
     required to share a bedroom with another member of the household [see 24 CFR 966.4(d)(3)].
     Prior to granting permission, the live-in aide must submit to a criminal background check in
     accordance with HACA’s policies and procedures. Additionally, medical verification of the
     need for a live-in aide is required., and the following factors will be considered by HACA in
     determining whether to approve a live-in aide:

        (1)     whether the addition of a new occupant would create a situation of overcrowding
                in the dwelling unit, thereby requiring a transfer to another dwelling unit;

        (2)     the availability of an appropriate dwelling unit; and/or

        (3)     HACA’s obligation to make reasonable accommodation for persons with
                disabilities.


5. Verification. The PHA may verify a person’s disability only to the extent necessary to ensure
   that applicants are qualified for the housing for which they are applying; that applicants are
   qualified for deductions used in determining adjusted income; that applicants are entitled to
   any preference they may claim; and that applicants who have requested a reasonable
   accommodation have a need for the requested accommodation. A PHA may not require
   applicants to provide access to confidential medical records in order to verify a disability nor
   may a PHA require specific details as to the disability. A PHA may require documentation of
   the manifestation of the disability that causes a need for a specific accommodation or
   accessible unit. A PHA may not ask what the specific disability is.
Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 56 of 78




              ATTACHMENTS TO PROCEDURES
         Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 57 of 78




          ATTACHMENT 1 - REQUEST FOR A REASONABLE ACCOMMODATION

[HACA return address]



  If you need:

          •   a change in our policies or procedures
          •   a repair or change in your apartment
          •   a repair or change to some other part of the property
          •   a change in the way we communicate with you

  because of a disability, you may ask for this change, which is called a “reasonable
  accommodation.”

  If your request is reasonable, if it is not too expensive, and if it is not too difficult to arrange,
  we will try to make the changes you need.

  We will make every effort to render a decision within thirty (30) business days.

  We will let you know if we need more information or verification from you or if we would
  like to discuss other ways of meeting your needs.

  If we turn down your request, we will explain our decision, and you may give us additional
  information.

  Please advise us if you need help in using the form, or if you wish to receive this Request
  Form in an alternative format to meet your communication needs.
        Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 58 of 78




The following member of my household has a disability:




Please provide this reasonable accommodation (specify accommodation(s)):




I need this reasonable accommodation because:




Date:

Name:

Address:

Telephone:
        Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 59 of 78




         ATTACHMENT 2 - REQUEST FOR INFORMATION OR VERIFICATION

[HACA return address]



Date:

To:




Dear Applicant or Resident:

We have received your Request for a Reasonable Accommodation. We need to know more
about [issue, simply and clearly stated] before we can decide.

We need to know more because [reason, simple and clearly stated].

You can give us more information by [acceptable methods of verification]. If this is a
problem for you, other ways of providing the information may also be acceptable.

We will not make a decision until we have this new information.

If you think that you have given us this information, or if you think that we should not ask for
this information, please call us at [our telephone number]. Please call if you have any other
questions.

[signature and closing]
        Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 60 of 78




         ATTACHMENT 3 - LETTER DENYING REQUEST FOR REASONABLE
                           ACCOMMODATIONS

[HACA return address]

Date:

To:



Dear Applicant or Resident:

You requested the following change or accommodation [describe request]. We have attached
a copy of your request form. We have denied your request because:

− You do not meet the definition of an individual with handicaps and we are not required to
provide a reasonable accommodation.

− We think the accommodation you requested is not reasonable because we have decided:

        You do not need this accommodation in order to enjoy or participate equally in our
        housing.

        It will create undue financial and administrative burdens for us.

        It will change the fundamental nature of our program.

We have decided this because [give reasons, in clear and simple language].

We relied on these facts to deny your request [give facts, in clear and simple language].

To make this decision we [tell what documents or records we reviewed, tell which people we
spoke with, describe other aspects of our investigation process].

If you disagree with our decision, you may contact the HACA Fair Housing and Equal
Opportunity (FH&EO) Office at 410-267-8000. The FH&EO Office is located at 1217
Madison Street, Annapolis, Maryland 21403. You may also contact the following agencies:

U.S. Department of Housing and Urban Development
Baltimore Field Office
Bank of America Building, Tower II
100 South Charles Street, 5th Floor
Baltimore, MD 21201
Phone: (410) 209-6640
      Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 61 of 78




Fax: (410) 209-6673
TTY: (800) 877-8339

Maryland Commission on Civil Rights
6 St. Paul Street
9th Floor
Baltimore, MD 21202
Telephone: 410-767-8600

Annapolis Human Relations Commission
City of Annapolis
Office of Human Resources
145 Gorman Street, 2nd Fl
HumanRes@annapolis.gov
410-263-7998
Fax 410-295-7999
TDD use MD Relay or 711


[signature and closing]
        Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 62 of 78




         ATTACHMENT 4 - LETTER APPROVING REQUEST FOR REASONABLE
                            ACCOMMODATIONS

[HACA return address]

Date:

To:




Dear Applicant or Resident:

We have approved your request for the following change or reasonable accommodation [description]:

  − We can provide you with this accommodation by [date].

  − To make the change you requested, we must have three bids and then arrange installation. This is why
        we are not able to provide you with the accommodation immediately.

  − [other reason for delay].

Please call us at [our telephone number] if you have any questions.

If you think this change or reasonable accommodation is not what you requested, if it is not acceptable, or if
you object to the amount of time it will take to provide it, you may contact the HACA Fair Housing and Equal
Opportunity (FH&EO) Office at 410-267-8000. The FH&EO Office is located at 1217 Madison Street,
Annapolis, Maryland 21403. You may also contact the following agencies:

U.S. Department of Housing and Urban                      Maryland Commission on Civil Rights
Development                                               6 St. Paul Street
Baltimore Field Office                                    9th Floor
Bank of America Building, Tower II                        Baltimore, MD 21202
100 South Charles Street, 5th Floor                       Telephone: 410-767-8600
Baltimore, MD 21201
Phone: (410) 209-6640                                     Annapolis Human Relations Commission
Fax: (410) 209-6673                                       City of Annapolis
TTY: (800) 877-8339                                       Office of Human Resources
                                                          145 Gorman Street, 2nd Fl
                                                          HumanRes@annapolis.gov
                                                          410-263-7998
                                                          Fax 410-295-7999
                                                          TDD use MD Relay or 711


[signature and closing]
          Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 63 of 78




                            ATTACHMENT 5 - REQUEST FOR MEETING

[HACA return address]

  Date:

  To:



  Dear Applicant or Resident:

  We have received your request for a reasonable accommodation. It would help us make our
  decision if we could meet with you. You may bring someone to assist you with the meeting.

  We would like to meet on [date, time, place]. If you cannot come at that time, please call us
  at [our telephone number].

  We will talk about [describe issue, simply and clearly] at this meeting.

  Please come ready to talk to us about the changes you want. Please bring copies of any
  information that you would like to give us.

  We look forward to meeting with you.

  [signature and closing]
    Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 64 of 78



Attachment 2: LTA Criteria
       Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 65 of 78



                HOUSING AUTHORITY OF THE CITY OF ANNAPOLIS

                         LONG TERM AFFORDABLE CRITERIA
                         APPLICABLE TO HACA PROPERTIES

This document known as the “Long Term Affordable Criteria Applicable to HACA
Properties” or “LTA Criteria” sets forth the requirements for applicants for, and residents of, the
HACA Properties as such term is defined in the Consent Decree (each one of which is a “HACA
Property”) after HACA redevelops each HACA Property, directly or in partnership with
subsidiaries of HACA and/or third party developers, which redevelopment is anticipated to include
the conversion of HACA subsidy from public housing to another rental subsidy program. The
Housing Authority of the City of Annapolis (“HACA”) shall require the Owner and Management
Agent of the HACA Properties to seek the prior written approval of HACA prior to changing any
of the requirements set forth in this document. Any such change to the requirements contained in
this document shall be subject to the notice and comment requirements of the ACOP or
Administrative Plan, as applicable.

1.     DEFINITIONS

       (a)     “ACOP” means HACA’s Admissions and Occupancy Policy, as may be amended
               from time to time, pertaining to its public housing program, subject to HUD notice
               and comment requirements.

       (b)     “Administrative Plan” means HACA’s Housing Choice Voucher Program
               Administrative Plan, as may be amended from time to time, pertaining to its
               voucher program, subject to HUD notice and comment requirements.

       (c)     “Applicable HUD Program Requirements” means requirements imposed by
               the U.S. Department of Housing and Urban Development (“HUD”) or the U.S.
               Department of Treasury in connection with the federal subsidy program or
               federal tax credits used at the HACA Property.

       (d)     “Applicant” shall mean a household (including the head of household and all other
               family members) on a Waiting List for admission to a HACA Property. Applicant
               does not include a current resident of a HACA property or someone who has been
               temporarily displaced due to unit repairs or redevelopment.

       (e)     “Assisted Unit” shall mean a unit at the HACA Property that receives federal rental
               subsidy in accordance with the Applicable HUD Program Requirements.

       (f)     “Consent Decree” means that certain consent decree dated ___________, 2020, by
               and between HACA and Plaintiffs, Heaven White, et al.

       (g)     “Family” is defined as including, but is not limited to, the following, regardless of
               actual or perceived sexual orientation, gender identity, or marital status:

               (1)    A single person, who may be an elderly person, displaced person, disabled
                      person, near-elderly person, or any other single person; or
     Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 66 of 78



            (2)    A group of persons residing together, and such group includes, but is not
                   limited to:

                   (A)     A family with or without children (a child who is temporarily away
                           from the home because of placement in foster care is considered a
                           member of the family);
                   (B)     An elderly family;
                   (C)     A near-elderly family;
                   (D)     A disabled family;
                   (E)     A displaced family; and
                   (F)     The remaining member of a tenant family.

     (h)    “Management Agent” means the company engaged to manage and operate the
            development on behalf of the Owner.

     (i)    “Owner” refers to the entity which owns the HACA Property and which is
            responsible for ensuring the Management Agent complies with the admissions and
            leasing requirements for the Assisted Units.

     (j)    “Public Housing Requirements” means the Housing Act of 1937, as amended;
            regulations and notices issued by HUD thereunder pertaining to public housing;
            any other federal laws, regulations, notices and Executive Orders pertaining to
            public housing; and any written policies and procedures adopted by HACA,
            including but not limited to the ACOP, as those requirements may be waived or
            amended from time to time.

     (k)    “Resident” shall mean a household who leases an Assisted Unit under these
            criteria.

     (l)    “Tenant Rent” means the portion of the Total Tenant Payment the Resident pays
            each month to the Owner for rent.

     (m)    “Total Tenant Payment” means the minimum amount a Resident must contribute
            toward rent and utilities regardless of the unit selected.

     (n)    “Waiting List” means a waiting list for one or more HACA Properties established
            in accordance with Applicable HUD Program Requirements.

2.   SECURITY DEPOSIT; APPLICATION OR OTHER FEES

     The amount of the security deposit for each Assisted Unit in a HACA Property will be
     equal to one month’s rent, or Fifty Dollars ($50.00), whichever is lower. The Management
     Agent will establish a payment plan for payment of the security deposit in the event of a
     documented hardship situation.

     Applicants will not be charged an application fee. Additionally, Applicants will not be
     charged any fee for credit or criminal background checks.
        Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 67 of 78



3.      SCREENING CRITERIA

        As part of the screening process required by the Applicable HUD Program Requirements,
        the following criteria will apply:

        (a)    An Applicant may be screened for credit and criminal background according to the
               detailed screening process set forth in Section 3.1 below. Lack of credit history, on
               its own, will not be sufficient justification for rejection of an Applicant.

        (b)    To the extent permitted by the Applicable HUD Program Requirements, the Owner
               and Management Agent shall not re-screen (i) Applicants who are current HACA
               public housing tenants and seek to move to a HACA Property at initial lease up or
               (ii) Residents who seek an immediate needs transfer within the HACA Property in
               which they reside provided that such households described in (i) or (ii) meet the
               following criteria: (x) are in good standing, (y) meet the income-eligibility
               requirements for the Assisted Unit, and/or (z) are approved for a reasonable
               accommodation, if applicable.

3.1     DETAILED SCREENING PROCESS

        (a)    Credit and criminal background reports may be evaluated through a third-party
               screening company using the criteria set forth in Sections 3.1.1 and 3.1.2 below.

        (b)    Rental history may be verified up to the past three years.

        (c)    Applicants may be rejected for any of the following reasons: Agent or other
               acceptable references indicates a history of lease violations, including but not
               limited to repeated judgments for failure to pay rent, chronic late rental payments
               (more than four (4) late rental payments within a twelve (12) month period), prior
               eviction(s), history of public disturbances, damage to living unit or property of
               others, physical and/or verbal attacks on others, history of poor or unsatisfactory
               housekeeping or any other behavior that would have a substantial adverse impact
               upon the health, safety or peaceful enjoyment of other Residents, members of the
               community or Management Agent personnel at the HACA Property.

3.1.1   Credit Screening Criteria

        (a)    Credit Information.

               The criteria for determining an Applicant’s eligibility based on credit screening are
               set forth hereunder. Applicants may be denied eligibility if they have a history of
               not meeting past financial obligations as demonstrated by the following:

                      •       More than four (4) late rental payments within a twelve (12) month
                              period only if the Applicant leased a dwelling unit that received
                              continuous direct rental assistance subsidy that provided for the
                              Applicant to pay no more than thirty percent (30%) of his or her
                              income during the Applicant’s tenancy.
        Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 68 of 78



                     •       Unsatisfied collections, charge-offs, or judgments in the past 24
                             months totaling more than $3,000 in the aggregate.

              Notwithstanding evidence of difficulty meeting past financial obligations,
              Applicants will be favorably considered if their poor payment history relates to:

                     •       Medical debts
                     •       Student loans

              Applicants will not be denied eligibility solely on the basis of bankruptcy.

              Other credit issues such as unsatisfied collections, charge-offs, judgments or liens
              will be reviewed in light of all the circumstances including evidence of the
              Applicant’s limited disability benefits, prior lack of subsidized housing, illness or
              loss of Spouse, loss of primary support, etc. Such review may result in a favorable
              consideration for Applicant despite such credit issues. The housing application
              shall inform applicants that they have the opportunity to provide information about
              or to explain the circumstances for their poor credit history.

        (b)   Pre-Denial Review

              The Owner shall provide Applicants the opportunity to discuss reasons for a poor
              credit history, mitigating circumstances or requests for reasonable accommodations
              prior to the Owner making a determination to deny the Applicant on the basis of
              credit. Said pre-denial review will not replace or eliminate the informal hearing
              process set forth in 10.1 below. Examples of extenuating circumstances that should
              result in a favorable review by the Owner/Agent include (but are not limited to):

                     •       Applicants whose form of income is from Supplemental Security
                             Income (SSI) or similar form of disability payment.
                     •       Applicants whose previous housing payment was substantially
                             disproportionate to the tenant portion of rent for which he or she will
                             be responsible in the Assisted Unit.
                     •       Applicants with a documented/disclosed hardship that is not likely
                             to repeat.

3.1.2   Criminal Screening

        (a)   General.

              1.     Denial of Eligibility. An Applicant will be denied eligibility for admission
                     for any of the following reasons:

                     •       Any household member who has been convicted of drug-related
                             criminal activity in connection with the manufacture or production
                             of methamphetamine. This results in a lifetime ban from assisted
                             housing.
Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 69 of 78



            •      Any household member who is subject to a lifetime registration
                   requirement under a State sex offender registration program.
            •      Any household member who has been evicted for drug-related
                   criminal activity within the prior three (3) years.

      2.    An Applicant may be denied eligibility for admission based upon the
            following:

            •      Public records, landlord references or criminal background checks
                   indicate there is reasonable cause to believe that the Applicant
                   and/or other household members have a history of violent criminal
                   activity, violent behavior or alcohol or drug abuse that would
                   threaten the health, safety, or right to peaceful enjoyment of the
                   premises by other tenants.
            •      Public records or criminal background checks indicate Applicant/or
                   household member has been convicted of a drug-related offense,
                   Violent Criminal Activity, or felony offense.

            “Alcohol or drug abuse” means, including but not limited to:

            •      Evidence of a history or pattern of illegal substance abuse that the
                   individual has, within the past three years, engaged in to justify a
                   reasonable belief that the individual’s behavior is current.

            “Violent criminal activity” means, including but not limited to:

            •      Evidence that the individual has, within the past three years,
                   engaged in the behavior recently enough to justify a reasonable
                   belief that the individual’s behavior is current.
            •      Any history or evidence of repeated acts of violence on the part of
                   an individual, or a pattern of conduct constituting a danger to
                   peaceful occupancy by neighbors;
            •      Any history of initiating threats or behaving in a manner indicating
                   an intent to assault employees or other tenants.

      3.    Pending charges for any crime (not just those listed below) may be
            considered a cause for temporary denial of eligibility for admission. If the
            Applicant is temporarily denied admission because of the existence of a
            pending charge, the Applicant will maintain a priority order for occupancy
            of an Assisted Unit until disposition of the pending charge either
            (i) favorably, in which case the application process can continue, or
            (ii) unfavorably in which case the Applicant will be denied based on the
            criminal background screening criteria set forth herein.
Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 70 of 78



(b)   Specific Felony Crimes

      The following felonies may subject new Applicants to a maximum seven (7) year
      exclusion period. The exclusion period is calculated from the date of conviction or
      release from incarceration, whichever is later. If Management Agent chooses to
      utilize the maximum seven (7) year exclusion period to deny a new Applicant, the
      Applicant shall be notified that he or she may contact the tenant council at the
      HACA Property for assistance with appealing the Owner’s decision in applying the
      seven (7) year exclusion period.

      1.     Felony Child Abuse
      2.     Sexual Abuse of a Minor except when crime results in conviction as a sex
             offender subject to a lifetime registration requirement, who, in such case, is
             prohibited from federally assisted housing.
      3.     Felony Arson
      4.     Malicious Burning of Personal Property (First degree)
      5.     Burning with Intent to Defraud
      6.     Felony Assault Attempted Poisoning
      7.     Manufacture, Distribution or Possession with the Intent to Distribute of
             CDS (Controlled Dangerous Substances)
      8.     Damage to Associated Building when Charged as a Felony
      9.     Murder (all forms)
      10.    Attempted Murder (all forms)
      11.    Voluntary Manslaughter (all forms)
      12.    Homicide (all forms)
      13.    Kidnapping
      14.    Child Kidnapping
      15.    Abduction of Child Under 16
      16.    Robbery
      17.    Robbery with a Dangerous Weapon
      18.    Carjacking
      19.    Felony Sexual Crimes, except when crime results in conviction as a sex
             offender subject to a lifetime registration requirement, who, in such case, is
             prohibited from federally assisted housing.
      20.    Weapons Crimes - Felonies
      21.    Use of a Machine Gun in a Crime of Violence
      22.    Use of a Machine Gun for Aggressive Purposes
      23.    Manufacture or Possession of a Destructive Device

(c)   Other Felony Crimes

      An Applicant may be denied eligibility for admission due to convictions for other
      types of felony crimes for a maximum of three (3) years beginning on the date of
      conviction or the release from incarceration, whichever date is later.
        Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 71 of 78



        (d)    Misdemeanor Crimes

               An Applicant may be denied eligibility for admission due to convictions for
               misdemeanor crimes for a maximum of eighteen (18) months beginning on the date
               of conviction or the release from incarceration, whichever date is later.

        (e)    Confidentiality of Criminal Records

               Any criminal record received must be maintained confidentially, not misused or
               improperly disseminated.

        (f)    Disclosure of Criminal Records to Family

               Before taking any adverse action based on a criminal conviction record, the
               Applicant and the subject of the record will be provided with a copy of the criminal
               record and an opportunity to dispute the record at an informal hearing.

3.1.3   Other Reasons to Deny Eligibility

        Apart from the credit and criminal background screening criteria above, Applicants may
        be denied eligibility for the other following reasons:

               •       Applicant’s household income must meet the Applicable HUD Program
                       Requirements and the Low-Income Housing Tax Credit requirements, if
                       applicable, for eligibility.
               •       Applicant fails to respond to a request for verification of information or for
                       additional information within ten (10) working days of the written request
                       from the Owner.
               •       Applicant makes any material false statement or omission on the application
                       and/or during an application interview with the intention of misleading the
                       Owner.
               •       Applicant’s household size is incompatible with the Owner’s occupancy
                       standards and/or unit availability. Provided, however, that an Applicant who
                       has a verifiable need for a live-in aide may not be denied admission on the
                       grounds that the addition of a live-in aide violates the Owner’s occupancy
                       standards. A live-in aide is defined in the Applicable HUD Program
                       Requirements.

        The live-in-aide is subject to the same screening criteria as an Applicant.

3.1.4   Prohibited Criteria for Denial of Eligibility

        An Applicant cannot be rejected because he or she:

               •       Has no income;
               •       Is not employed;
               •       Does not participate in a job-training program;
               •       Will not apply for various welfare or benefit programs;
        Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 72 of 78



               •       Has children;
               •       Is receiving welfare benefits;
               •       Has children born out of wedlock;
               •       Is a student, unless otherwise prohibited by the Applicable HUD Program
                       Requirements or financing for the HACA Property.

3.2     Mitigating Circumstances-Generally

        Mitigating circumstances are facts relating to the applicant’s record of unsuitable rental
        history or behavior, which, when verified would indicate both: (1) the reason for the
        unsuitable rental history and/or behavior; and (2) that the reason for the unsuitable rental
        history and behavior is no longer in effect or is under control, and the applicant’s prospect
        for lease compliance is an acceptable one, justifying admission.

        If unfavorable information is received about an applicant, consideration shall be given to
        the time, nature, and extent of the applicant’s conduct and to factors that might indicate a
        reasonable probability of favorable future conduct. In order to be factored into the
        screening assessment of the applicant, mitigating circumstances must be verifiable.

        If the mitigating circumstances claimed by the Applicant relate to a disability, medical
        condition or course of treatment, the Owner may require documentation of the
        manifestation of a disability only to evaluate the mitigating circumstances that pertain to
        the request for a specific accommodation. The Owner may not require Applicants or
        Residents to provide access to confidential medical records in order to verify a disability
        or to disclose the identity of the disability or specific details about the disability.

3.2.1   Mitigating Circumstances

        Examples of mitigating circumstances include:

               •       Evidence of successful rehabilitation;
               •       Evidence of the Applicant family’s participation in and completion of social
                       service or other appropriate counseling service;
               •       Evidence of successful and sustained modification of previous disqualifying
                       behavior.
               •       Consideration of mitigating circumstances does not guarantee that the
                       Applicant will qualify for admission. Such circumstances will be considered
                       in light of:
               •       The applicant’s ability to substantiate through verification the claim of
                       mitigating circumstances and his/her prospects for improved future
                       behavior; and
               •       The applicant’s overall performance with respect to all the screening
                       requirements.
               •       However if mitigating circumstances are found the applicant will keep his
                       place on the Waiting List and will be housed in the unit which was offered
                       if that unit is still available and if it is not will be housed when the next
                       appropriately sized unit becomes available.
     Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 73 of 78



4.   OCCUPANCY GUIDELINES

     The Owner and the Management Agent will implement the occupancy guidelines set forth
     in the Public Housing Requirements unless superseded by the Applicable HUD Program
     Requirements.

     In accordance with the foregoing and in connection with admission to a redeveloped
     HACA Property, Applicants who are current HACA public housing tenants may be
     required to move to a larger or smaller sized unit than the one in which they currently reside
     if the occupancy of the current public housing unit is not in compliance with Applicable
     HUD Program Requirements for the HACA Property.

5.   CALCULATION OF TOTAL TENANT PAYMENT AND TENANT RENT

     The Total Tenant Payment and Tenant Rent will be calculated in accordance with the
     Public Housing Requirements unless superseded by the Applicable HUD Program
     Requirements.

6.   GUESTS

     Resident is permitted to have a guest in the unit for no more than fourteen calendar days
     during a twelve month period. The term “guest” means a person temporarily staying in the
     Assisted Unit with the consent of Resident or other member of the household who has
     express or implied authority to so consent on behalf of the Resident. A household member
     who is absent from the unit because he or she (a) is attending college, (b) is on military
     duty, or (c) is under a joint custody arrangement will not considered a guest when he or she
     stays in the unit. Management may waive/extend the two week period of time solely at its
     own discretion, as circumstances warrant.

7.   TRANSFERS

     Resident transfers will be conducted in accordance with the Public Housing Requirements
     unless superseded by the Applicable HUD Program Requirements.

8.   GRIEVANCE POLICY AND PROCEDURE

     The Owner and the Management Agent will comply with HACA’s Grievance Policy and
     Procedure, as set forth in the ACOP, with respect to the Assisted Units.

9.   TERMINATION POLICY AND PROCEDURE

     The Owner and the Management Agent will comply with the requirements for a
     Termination by the Housing Authority, as set forth in the ACOP, with respect to the
     Assisted Units.
       Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 74 of 78



10.    TENANT LEASE REQUIREMENTS

       The leasing requirements and lease terms must comply with the provisions set forth in 24
       CFR 966, subpart A. The tenant lease must also incorporate the requirements related to
       terminations and grievances set forth in Sections 8 and 9 above.

10.1   Lease Termination

       (a)    By Owner: The lease is automatically renewable for a 12-month period. Leases can
              only be terminated for serious or repeated violation of material terms of the lease
              or other good cause consistent with the requirements of 24 CFR 966.

       (b)    By Resident: The Resident may terminate the lease by providing the Agent 30-days
              written notice.

10.2   Notice of Lease Termination

       The notice of lease termination to the Resident shall state specific grounds for termination,
       and shall inform the Resident of the Resident’s right to make such reply as the Resident
       may wish.

       (a)    When the Owner is required to· afford the Resident the opportunity for a grievance
              hearing, the notice shall also:

              1.      Inform the Resident of the Resident’s right to request a hearing in
                      accordance with the Grievance Procedure;

              2.      Specify the judicial eviction procedure to be used by the Owner for eviction
                      of the Resident, and state that HUD has determined that this eviction
                      procedure provides the opportunity for a court hearing that contains the
                      basic elements of due process as defined in HUD regulations; and

              3.      State whether the eviction is for criminal activity or for drug related criminal
                      activity.

       (b)    When the Owner is not required to afford the Resident the opportunity for hearing
              under the Grievance Procedure, the notice of lease termination shall:

              1.      State that the Resident is not entitled to a grievance hearing on the
                      termination;

              2.      Specify the judicial eviction procedure to be used by the Management Agent
                      for eviction of the Resident, and state that HUD has determined that this
                      eviction procedure provides the opportunity for a court hearing that contains
                      the basic elements of due process as defined in HUD regulations; and

              3.      State whether the eviction is for criminal activity or for drug-related
                      criminal activity.
      Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 75 of 78



      Notwithstanding this provision, the requirements for security deposits shall comply with
      Section 2 above, and calculation of the Total Tenant Payment shall comply with Section 5
      above.

11.   REASONABLE ACCOMMODATION POLICY

      The Owner and the Management Agent will comply with the Reasonable Accommodation
      Policy set forth in the ACOP, as may be modified by the Consent Decree, with respect to
      the Assisted Units.

12.   PET POLICY

      The Owner and the Management Agent will apply HACA’s Pet Policy, as set forth in the
      ACOP, to the Assisted Units.

13.   AVAILABILITY OF DOCUMENTS

      A copy of each of the following documents will either be posted in a conspicuous location
      at the management office for the site or will be provided to the Resident:

             •       The LTA Criteria;
             •       Schedule of maintenance charges;
             •       Dwelling Lease;
             •       Grievance Policy and Procedure;
             •       Fair Housing poster;
             •       Equal Opportunity in Employment poster;
             •       Required public notices;
             •       Schedule of Utility Allowance, as applicable;

      Information on eviction for drug-related and other criminal activity

14.   RESIDENT PARTICIPATION

      The Owner and the Management Agent will comply with the resident participation
      requirements set forth in the Applicable HUD Program Requirements.

      In the event that the Applicable HUD Program Requirements do not set forth resident
      participation requirements, the Owner and the Management Agent will provide residents
      with those resident participation rights set forth in 24 CFR Part 245.

      All residents in Assisted Units are eligible to participate in tenant council activities and
      also eligible to serve on the Resident Advisory Board and serve as commissioners at
      HACA.

15.   COMPLIANCE WITH APPLICABLE LAWS

      This LTA Criteria shall not violate State or Federal law. In the event the admissions and
      leasing criteria are deemed to be in violation of either State or Federal law, or both, and in
Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 76 of 78



the event that a waiver of any such law cannot be obtained, they shall be amended to ensure
that said violations are cured and that they remain in compliance with applicable law.
    Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 77 of 78



Attachment 3: Certification
      Case 1:19-cv-01442-CCB Document 91-1 Filed 05/21/21 Page 78 of 78



         CERTIFICATION REGARDING TERMS IN THE REDEVELOPMENT
                            AGREEMENTS


                            Housing Authority of the City of
                                     Annapolis
                                White v. City of Annapolis
                                    Consent Decree

                                        Certification

Pursuant to paragraph 28 of the Consent Decree (“the Decree”) in the above-captioned
case, I certify that the terms in the Redevelopment Agreements (as defined therein), as set
forth in paragraphs 28-31 of the Decree, have not been modified.


I attest that I am authorized to make this certification on behalf of the Housing Authority of
the City of Annapolis.



(Print Name)                                             (Title)


(Signature)


(Date Signed)
